 


114 HR 1380 IH: To amend title 38, United States Code, to expand the eligibility for a medallion furnished by the Secretary of Veterans Affairs to signify the veteran status of a deceased individual.
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1380 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the eligibility for a medallion furnished by the Secretary of Veterans Affairs to signify the veteran status of a deceased individual. 
 
 
1.Expansion of eligibility for medallionsSection 2306(d)(4) of title 38, United States Code, is amended by adding at the end the following sentence: Notwithstanding any other provision of law, the Secretary may furnish a medallion or other device under this paragraph regardless of the date of the death of the individual for whom the medallion or other device is furnished..  